Citation Nr: 1232184	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service connected residuals of right orbital and macular fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

The Veteran had active service from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in November 2009 and November 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a November 2011 Board remand, the RO/AMC was requested to schedule a VA examination by a physician with training in matters involving head injuries/traumatic brain injury.  A VA examination was conducted in December 2011; however, the examination was not conducted by a physician but rather by a nurse practitioner.  Moreover, while the examination report was co-signed by the Chief of Administrative medicine, he was not the one who conducted the examination.  Finally, there is no evidence of what training, if any, in matters involving head injuries/traumatic brain injury, either the nurse who conducted the examination or the physician who co-signed the examination report have.  Therefore, the Board finds that the RO/AMC did not comply with the Board's order and, unfortunately, this case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination by a physician with training in matters involving head injuries/traumatic brain injury for an opinion as to the current nature and severity of his service-connected residuals of right orbital and macular fractures.  The examiner must specifically state his/her specialty and training in matters involving head injuries/traumatic brain injury.  The Veteran and his representative shall be informed of the scheduled examination, as well as the consequences for the Veteran's failure to appear, and a copy of this notification should be associated with the Veteran's claims file.

The examiner shall, to the extent possible, elicit a complete history from the appellant, and specifically identify: (a) all subjective manifestations directly attributable to the closed head injury - such as headaches, sleeplessness, memory loss and any impairment in thought process - as reported by the Veteran; (b) whether the appellant suffers from multi-infarct dementia due to his head injury and if so identify the manifestations and severity of occupational and social impairment associated with that disorder; (c) any purely neurological symptoms attributable to the service-connected disability - such as seizures, and facial nerve paralysis; and (d) provide an opinion regarding the impact of residuals of the residuals of right orbital and macular fractures on the appellant's ability to work, specifically addressing whether the service-connected condition renders the Veteran unemployable or is productive of limitations to employability (with explanation of such limitations).

The examiner is asked to fully assess the manifestations of the Veteran's service-connected residuals of right orbital and macular fractures, and to complete the revised traumatic brain injury examination worksheet.  In this regard, the examiner should provide specific opinions addressing, since October 23, 2008, the degree to which the service-connected disability is manifest by facets of cognitive impairment including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Prior to the examination, the claims file must be made available to the examiner for review of the case and a notation to the effect that this review took place should be included in the report.  The examiner must also be afforded access to the Veteran's Virtual VA file and a review of all relevant records contained therein must be conducted and noted in the report.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. Opinions must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, shall be set forth in the examination report.

2.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Following completion of the above, the claim should be readjudicated.  With respect to the adjudication of the increased rating claim for residuals of right orbital and macular fractures, the RO is requested to apply the former and revised criteria of 8045 (as appropriate with respect to the applicable effective dates) and to consider whether an increased evaluation might be warranted under any other diagnostic code.  The RO is also requested to consider whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b) for the Veteran's service-connected disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review as warranted.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


